219 So.2d 89 (1969)
Louis CAPLAN and Edward Bonieski, D/B/a R.A. Raymond Insurance Agency, Appellants,
v.
Logan S. LA CHANCE and Chicago Insurance Company, an Illinois Corporation, Appellees.
No. 68-638.
District Court of Appeal of Florida. Third District.
February 18, 1969.
Rehearing Denied March 12, 1969.
*90 Blackwell, Walker & Gray and James E. Tribble, Miami, for appellants.
Shutts & Bowen and Cotten Howell, Miami, for appellees.
Before PEARSON, BARKDULL and SWANN, JJ.
PER CURIAM.
The appellants, insurance agents, appeal from an adverse jury verdict and final judgment thereon, in an action charging them with negligence in failing to procure the proper coverage requested by the insured.
This is a recognized cause of action. See: Durbin Paper Stock Co. v. Watson-David Insurance Co., Fla.App. 1964, 167 So.2d 34; Cat'N Fiddle, Inc. v. Century Insurance Co., Fla.App. 1967, 200 So.2d 208, rev. on other grounds Fla. 1968, 213 So.2d 701; 16 Appleman's Insurance Law and Practice, §§ 8831, 8843; 3 Couch on Insurance (2d), § 25:46; Anno. 29 A.L.R.2d 171. The only question presented is the sufficiency of the evidence to support the verdict. It is apparent from the agent's own testimony that he was aware that the vessel in question was to be used for charter parties and he failed to obtain the proper insurance coverage. The jury having resolved the issues in favor of the insured and there being evidence in the record to support its verdict, this court should not interfere with same. Bowser v. Harder, Fla.App. 1957, 98 So.2d 752; State Farm Fire and Casualty Company v. Hicks, Fla. App. 1966, 184 So.2d 685; Leggett v. Carter, Fla.App. 1968, 211 So.2d 237.
Therefore, the final judgment here under review be and the same is hereby affirmed.
Affirmed.